Citation Nr: 0911968	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This case was previously before the Board in May 2008 when it 
was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In written argument dated in June 2004, the veteran raised 
the issue of entitlement to service connection for 
depression.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran was hit by a van in service and sustained 
abrasions and contusions to the head, left hip and left lower 
leg; he was also treated for a neck injury in service.

2.  The Veteran is currently diagnosed with degenerative disc 
disease.

3.  The Veteran's current degenerative disc disease is not 
shown to be related to service or to an incident of service 
origin.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a back injury.  The Veteran contends that his 
current back condition is due to an in service accident in 
March 1977.

The Veteran's service treatment records reveal that the 
Veteran was treated for a neck injury, diagnosed as 
torticollis, in October 1975, and for injuries sustained in a 
motor vehicle accident in March 1977.

The Veteran's post-service treatment records reveal that the 
Veteran first complained of back pain in September 2003.

In November 2003 the Veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  X-ray examination of 
the Veteran's spine revealed no evidence of spondylolysis, 
normal disc spaces, and no fractures.  The Veteran was noted 
to have a normal lumbosacral spine.  After examination the 
Veteran was diagnosed with residuals of a lumbar spine 
injury.  The examiner did not render an opinion regarding the 
etiology of the Veteran's residuals of a lumbar spine injury.

In September 2008 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported that he was hit by a 
vehicle after getting off a bus in March 1977.  He stated 
that he started having back trouble in the 1970's; however, 
he did not recall the timing precisely.  X-ray examination of 
the Veteran's spine revealed degenerative disc disease at 3-4 
and to a minimal degree at 4-5.  After examination, the 
examiner diagnosed the Veteran with chronic lumbar sprain 
with minimal degenerative disc disease and history of left 
sided radiculopathy.  The examiner rendered the opinion that 
the Veteran's current back condition was not related to the 
Veteran's in service injury in March 1977.

In light of the evidence, the Board finds that entitlement to 
service connection for residuals of a back injury is not 
warranted.  The Veteran's service treatment records reveal 
that the Veteran was diagnosed with and treated for a neck 
injury and for injuries sustained in a motor vehicle 
accident.  The Veteran is currently diagnosed with 
degenerative disc disease.  The Board notes that the 
Veteran's post-service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back condition 
until September 2003.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, although the 
Veteran was hit by a van in service, the evidence does not 
show the presence of a back condition until more than 23 
years after separation from service.  This is significant 
evidence against the claim.  Moreover, although the Veteran 
filed repeated claims in the 1980s for service connection for 
the head injury he sustained in that accident, he never filed 
a claim for a back injury.  Accordingly, the evidence does 
not show continuity of symptomatology since the accident in 
service.  Upon examination, the Veteran was diagnosed with a 
back condition; however, the examiner did not associate the 
Veteran's back condition with the Veteran's active service, 
specifically with the Veteran's in service motor vehicle 
accident in March 1977.  As there is no evidence that the 
Veteran's current degenerative disc disease is related to or 
due to the Veteran's active service the Veteran's claim of 
entitlement to service connection for residuals of a back 
injury must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a back injury, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2003 and November 2003 that 
fully addressed all notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's VA 
treatment records.  The appellant was afforded VA medical 
examinations in November 2003 and September 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


